Citation Nr: 1619745	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain.  

2.  Entitlement to service connection for a low back disorder manifested by pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for lower back pain and for right ankle sprain.  The claims have been reclassified as on the title page of this decision to best represent the issues on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims for service connection for additional development action.  The issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As to the claim for service connection for a right ankle disorder, the Board remanded the claim in November 2013 for an addendum to the VA November 2009 examination report.  Specifically, the 2009 report included the opinion that the Veteran's right ankle pain was less likely as not (less than 50 percent probability) caused by or a result of inservice right ankle sprain.  For rationale, the examiner noted no chronic right ankle disorder was established while on active duty, and there was no additional treatment until 2009.  It was pointed out by the Board that the 2009 negative opinion failed to provide sufficient detail and rationale.  As requested, an addendum was obtained (from another VA examiner who reviewed the file) and stated agreement with the 2009 examiner and provided the same rationale without further explanation.  It is noted that neither examiner discussed the Veteran's lay assertions that he had experienced ongoing right ankle complaints since the initial service injury in 2005.  

Because the 2009 and 2014 examiners failed to adequately discuss the Veteran's lay statements with respect to right ankle symptomatology experienced during service and since, the Board finds that a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

As to the service connection claim for a low back disorder, the November 2013 remand directions included obtaining an opinion regarding the nature and etiology of any lumbar spine conditions.  A February 2014 examination report by VA was obtained and is part of the record.  Review of the subsequent records in the claims file, to include a May 2014 supplemental statement of the case (SSOC), fails to reflect consideration of the newly obtained opinion.  Moreover, the SSOC only discussed the right ankle condition on appeal.  

As to both claims, under VA law, a remand by the Board confers on the claims, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, as the Board finds that the AOJ did not substantially comply with the November 2013 remand directives, another remand is required to implement those directives.  

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back or right ankle, on appeal.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  After the above has been completed, the AOJ should obtain an addendum opinion to the February 2014 opinion by the same examiner or another appropriately qualified examiner, if that physician is unavailable.  The examiner should be provided access to the Veteran's electronic claims file along with a copy of this REMAND.  

After a review of the record on appeal, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current right ankle disorder related to his inservice ankle sprain (and reports of subsequent rolling of the ankle).  

In providing an opinion, the examiner should discuss the Veteran's statements regarding his inservice right ankle sprain, and his assertions of problems ever since (as reported upon his October 2009 statement).  Specifically, the examiner should discuss the likelihood that any currently diagnosed right ankle disorder resulted from the inservice ankle injury.  The examiner should remain mindful of the fact that the Veteran is competent to say he experienced right ankle problems after service, even if such is not actually documented in the post service treatment records (unless the examiner articulates a reason as to why such history from the Veteran is not credible) and that these assertions must be considered in formulating the requested opinion.  

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.   

3.  Insure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After the above actions are completed, the claims should be readjudicated, considering all pertinent evidence added to the claims file subsequent to the November 2013 remand.  This includes a VA examination report dated in February 2014.  If any benefit sought is not granted, a SSOC should be issued and the claims file should be returned to the Board for further consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

